Appeal by employer and insurance carrier from an award of the Workmen’s Compensation Board, allowing death benefits for the death of a garage employee who was killed in an automobile *914collision while driving a customer’s ear taken from the garage where he was employed. The question presented is whether his death arose out of and in the course of his employment. Employer’s garage was operated for the storage of automobiles only, with no services furnished and with no pickup or delivery service. Decedent was the only night employee. His sole duties were to park and move automobiles inside the garage. He was killed approximately one mile away from the garage. There is no evidence in the record that he was on any mission connected with his employment. There is substantial evidence to the contrary. Award' reversed on the law and the claim dismissed, with costs against the Workmen’s Compensation Board. Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ., concur.